United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 07-1034
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated December 8, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 29 percent permanent impairment of his
right upper extremity, for which he received schedule awards.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a September 12, 2005
decision, the Board found that there was no medical evidence establishing that appellant had
more than 27 percent impairment of the right and left arms, for which he received schedule
awards. The facts and the history contained in the prior appeal are incorporated by reference.
1

Docket No. 05-456 (issued September 12, 2005).

In a February 15, 2006 report, Dr. Diane W. Braza, a Board-certified physiatrist and a
treating physician, opined that appellant was totally disabled secondary to chronic pain and
depression. She noted that she had previously completed a permanent impairment rating
utilizing the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) 166 (5th ed. 2001) and advised that appellant had a “high level of constant
pain, with significant activity limitation and effect on mood resulting from chronic pain.”
Dr. Braza opined that appellant was permanently disabled and reached maximum medical
improvement. She included a copy of a September 27, 2001 report. Dr. Braza utilized the fourth
edition of the A.M.A., Guides and opined that appellant had a residual degree of
symptomatology, related to his neck operation, which included muscular guarding, muscular
weakness, in coordination and loss of balance. She noted that appellant was within the
diagnosis-related estimate cervical thoracic cavity five; severe upper extremity neurologic
compromise. Dr. Braza indicated that appellant did “not require the use of an external or
dysfunction or adaptive device, but that he has multilevel segmental involvement.” She opined
that appellant has 35 percent whole person impairment. In a May 19, 2006 report, Dr. Braza
opined that appellant had worsening right arm pain and paresthesias and that additional treatment
was warranted.
In a July 6, 2006 report, Dr. Jacqueline Wertsch, a physiatrist, noted appellant’s history
and advised that an electromyography (EMG) scan of the right upper extremity revealed
multilevel C5 to T1 chronic changes.
On July 17, 2006 appellant requested a schedule award.
In a July 17, 2006 report, Dr. Braza opined that appellant had a worsening of his right
upper extremity pain and paresthesias, which “may be secondary to chronic radicular pain,
especially [at] C7-T1.” In a July 19, 2006 attending physician’s report, Dr. Braza diagnosed
chronic pain syndrome affecting the upper extremities secondary to chronic radiculitis, which
was caused or aggravated by his employment injury.
In an August 21, 2006 report, an Office medical adviser reviewed appellant’s history of
injury and treatment, including that maximum medical improvement was reached on
September 27, 2001. The medical adviser noted that in his last report, of October 17, 2004, he
had recommended 27 percent to the bilateral upper extremities. Since then, Drs. Wertsch and
Braza had submitted additional medical evidence related to increased pain in the right arm. The
Office medical adviser noted that appellant advised that he had constant pain in the right arm
starting proximal to the elbow and radiating into the 4th and 5th digits in that hand. He also noted
that appellant’s pain was exacerbated with lifting, reaching, twisting or carrying. The Office
medical adviser advised that appellant’s physical examination demonstrated that he had “no
visible muscle atrophy or muscle fasciculations.” Additionally, he indicated that appellant’s
strength in the right arm was diffusely decreased in all major muscle groups and advised that it
was secondary to pain rather than true weakness. The Office medical adviser indicated that a
recent upper extremity EMG did not reveal any new problems in the right ulnar nerve. He also
indicated that appellant had an “excellent CMAP and motor response and there was no change in
the ulnar sensory deficit as noted in previous upper extremity EMG tests.” The Office medical
adviser opined that while appellant had “diffuse pain in the right upper extremity, there is no
objective evidence to support a new radiculopathy or additional irritation of the ulnar nerve.” He

2

advised that as appellant’s pain in the distribution of the C8 spinal nerve had increased, “he
should now be awarded 5 percent [right upper extremity] [permanent partial impairment] for a
[G]rade 1 pain in the distribution of the C8 spinal nerve.” The Office medical adviser referred to
Table 15-15 and Table 15-17.2 He explained that since appellant had already received three
percent for pain in the right C8 nerve root, appellant would be entitled to an additional two
percent impairment. The Office medical adviser referred to the Combined Values Chart3 and
opined appellant’s impairment of 29 percent to the right upper extremity. He opined that there
was no objective evidence to support any additional impairment to the left upper extremity.
On December 8, 2006 the Office granted appellant a schedule award for an additional
two percent impairment of the right arm. The award covered a period of 6.24 weeks from
February 15 to March 30, 2006.4
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act5 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.6 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.7 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.9 As neither the Act, nor its regulations provide for
the payment of a schedule award for the permanent loss of use, of the back or the body as a
whole, no claimant is entitled to such a schedule award.10 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.11 However, a claimant may

2

A.M.A., Guides 424.

3

Id. at 604.

4

The decision actually indicated that the period of the award ran from February 16 to November 8, 2006.
However, this appears to be a typographical error as the calculation sheet shows the correct date.
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8107.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

9

See Richard R. Lemay, 56 ECAB ___ (Docket No. 04-1652, issued February 16, 2005); see also Thomas J.
Engelhart, 50 ECAB 319 (1999).
10

5 U.S.C. § 8107; see also Richard R. Lemay, supra note 9.

11

5 U.S.C. § 8109(19).

3

be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.12
ANALYSIS
In support of his claim for an additional schedule award, appellant submitted several
reports from his treating physician, Dr. Braza, a Board-certified physiatrist. However, the only
report which specifically addressed appellant’s impairment was her September 27, 2001 report.
In that report, Dr. Braza indicated that she had utilized the fourth edition of the A.M.A., Guides
and opined that appellant had a 35 percent whole person impairment. In this case, the Board
notes that while Dr. Braza used the fourth edition of the A.M.A., Guides in making her
assessment, the fifth edition of the A.M.A., Guides was required on all medical opinions dated
after February 1, 2001.13 The Board has held that a medical opinion not based on the appropriate
edition of the A.M.A., Guides has diminished probative value in determining the extent of a
claimant’s permanent impairment.14 Consequently, this report is of limited probative value.15
The Office may follow the advice of its medical adviser or consultant where he or she has
properly utilized the A.M.A., Guides.16
The Office medical adviser reviewed Dr. Braza’s report and noted that the medical
evidence indicated that appellant had increased pain in the right arm. He determined that
appellant had constant pain in the right arm and radiating into the fourth and fifth digits in that
hand. The Office medical adviser also indicated that appellant’s pain was exacerbated with
physical activity and that appellant’s strength in the right upper extremity was diffusely
decreased in all major muscle groups and opined that it was secondary to pain. The Office
medical adviser indicated that recent diagnostic testing did not reveal any new problems in the
right ulnar nerve and there was no change in the ulnar sensory deficit. He determined that
appellant’s pain in the distribution of the C8 spinal nerve had increased and that “he should now
be awarded 5 percent [right upper extremity] [permanent partial impairment] for a [G]rade 1 pain
in the distribution of the C8 spinal nerve.” The Office medical adviser referred to Tables 15-15
and 15-1717 and determined that appellant was previously awarded three percent impairment for
Grade 3 radicular pain in the distribution of the C8 nerve root and was entitled to an additional
12

See Richard R. Lemay and Thomas J. Engelhart, supra note 9.

13

See A.S., 58 ECAB ___ (Docket No. 06-1613, issued November 29, 2006); FECA Bulletin No. 01-05 (issued
January 29, 2001).
14

Carolyn E. Sellers, 50 ECAB 393, 394 (1999).

15

Furthermore, the Board notes that appellant was not entitled to an increased schedule award based on
impairment ratings pertaining solely to his back or whole person impairment. Neither the Act nor its implementing
federal regulations provides for a schedule award for impairment to the back or to the body as a whole.
16

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone,
31 ECAB 846 (1980).
17

A.M.A., Guides 424, Tables 15-15 and 15-17. Although these tables noting loss of function due to pain are in
the chapter of the A.M.A., Guides pertaining to the spine and not the upper extremity, essentially identical tables,
Tables 16-10 and 16-11 appears on pages 482 and 484 of the A.M.A., Guides and pertains to the upper extremities.

4

two percent. The Board notes that, under Table 15-17, the maximum percentage loss due to
sensory deficit or pain of the C8 nerve root is five percent. The Office medical adviser
determined that appellant should now be awarded five percent for a Grade 1 pain in the
distribution of the C8 spinal nerve. When the Grade 1 classification maximum of 99 percent
from Table 15-15 is multiplied by the 5 percent maximum loss of function due to pain, in Table
15-17, the result is 5 percent impairment. Since, in the previous schedule award, appellant had
already received three percent impairment for pain attributable to the C8 nerve root, the medical
adviser recommended an additional two percent impairment. The Office medical adviser
referred to the Combined Values Chart18 and combined the previous award of 27 percent
impairment with the 2 percent pain impairment to total 29 percent impairment of the right arm.
He properly concluded that appellant was entitled to an additional two percent impairment for
the right upper extremity. The Office medical adviser also noted that as there were no objective
findings for the left upper extremity, appellant was not entitled to an additional impairment. He
reported no other basis on which to attribute any greater impairment pursuant to the A.M.A.,
Guides.
On appeal, appellant alleged that he was entitled to a greater impairment. However, there
is no medical evidence in the record establishing that appellant has more than the 29 percent
impairment of the right upper extremity and a 27 percent impairment of the left upper extremity
for which he received a schedule award.
CONCLUSION
The Board finds that appellant has not established that he has more than 29 percent
impairment of the right upper extremity and 27 percent impairment of the left upper extremity.

18

A.M.A., Guides 604.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2006 is affirmed.
Issued: December 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

